 

Exhibit 10.2

 



CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made as of the 7th day of September
2017, by and between Andrew U. Lee, whose address is 26029 SE 39th Way Issaquah,
WA 98029 (the “CONSULTANT”), and ClearSign Combustion Corporation, whose address
is 12870 Interurban Avenue South, Seattle, Washington 98168 (the “COMPANY”), in
reference to the following:

 

RECITALS

 

A.       The CONSULTANT was the Senior Vice President, Business Development of
the COMPANY from May 11, 2011 to September 7, 2017 and has substantial
experience and knowledge regarding the COMPANY’s sales and business development
matters.

 

B.       The COMPANY wishes to retain the CONSULTANT, and the CONSULTANT wishes
to be retained by the COMPANY, to assist the COMPANY with the transition of the
CONSULTANT’s former duties and responsibilities as Senior Vice President,
Business Development to the CONSULTANT’s successor and to advise the COMPANY
periodically on matters pertaining to business development, and as outlined
below in AGREEMENT 2. and under Exhibit “A”, Duties of Consultant.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the COMPANY and the CONSULTANT agree as
follows:

 

AGREEMENT

 

1.       Term. Subject to Section 5 of this Agreement, the COMPANY retains the
CONSULTANT and the CONSULTANT accepts this appointment with the COMPANY for a
period of twelve months, beginning on the date of this Agreement and ending on
August 31, 2018 (the “Term”).

 

2.        Duties of CONSULTANT. The CONSULTANT agrees to perform the consulting
services (the “Services”) set forth on Exhibit A to this Agreement and made a
part of it. The CONSULTANT will determine the method, details and means of
performing the Services. The CONSULTANT agrees that, if and as requested by the
Company, (i) during the first ninety (90) days of the Term , he will provide no
less than 20 hours of service and may be required to provide as many as 60 hours
of service monthly (the “Monthly Required Service”); (ii) following the first
ninety (90) days of the Term, he shall make himself available as requested by
the Company as an advisor or to provide support in the business development
matters for not more than 20 hours per month or as otherwise agreed to by the
parties.

 

3.       Compensation. The COMPANY shall pay to the CONSULTANT fees as described
on Exhibit A as compensation for the Services performed plus expenses to be
reimbursed at cost. Expenses as authorized by the COMPANY will also be
reimbursed.

 

Page 1 –Consulting Agreement – Andrew Lee And Clearsign

 

 

4.       Nondisclosure.

 

4.1       Property Belonging to COMPANY. The CONSULTANT acknowledges his prior
execution of the Confidentiality and Proprietary Rights Agreement dated June 27,
2012 attached as Exhibit B to this Agreement, and made a part of it, and agrees
that it remains in full force and effect.

 

4.2       Access to Confidential Information. The CONSULTANT agrees that during
the term of the business relationship between the CONSULTANT and the COMPANY,
the CONSULTANT will have access to and become acquainted with confidential
proprietary information (“Confidential Information”) which is owned by the
COMPANY and is regularly used in the operation of the COMPANY’s business. The
CONSULTANT agrees that the term “Confidential Information” as used in this
Agreement is to be broadly interpreted and includes (i) information that has, or
could have, commercial value for the business in which the COMPANY is engaged,
or in which the COMPANY may engage at a later time, and (ii) information that,
if disclosed without authorization, could be detrimental to the economic
interests of the COMPANY. The CONSULTANT agrees that the term “Confidential
Information” includes, without limitation, any patent, patent application,
copyright, trademark, trade name, service mark, service name, “know-how,”
negative “know-how,” trade secrets, customer and supplier identities,
characteristics and terms of agreements, details of customer or contracts,
pricing policies, operational methods, marketing plans or strategies, product
development techniques or plans, business acquisition plans, science or
technical information, ideas, discoveries, designs, computer programs (including
source codes), financial forecasts, unpublished financial information, budgets,
processes, procedures, formulae, improvements or other proprietary or
intellectual property of the COMPANY, whether or not in written or tangible
form, and whether or not registered, and including all memoranda, notes,
summaries, plans, reports, records, documents and other evidence thereof. The
CONSULTANT acknowledges that all Confidential Information, whether prepared by
the CONSULTANT or otherwise acquired by the CONSULTANT in any other way, shall
remain the exclusive property of the COMPANY. The term “Confidential
Information” does not include (i) any information known to the CONSULTANT prior
to disclosure by the COMPANY or its representatives, (ii) any information which
becomes available to the CONSULTANT on a non-confidential basis from a source
other than the COMPANY who is not bound by a confidentiality agreement with, or
any other contractual, legal or fiduciary obligation of confidentiality to, the
COMPANY or any related party with respect to such information and (iii) any
information which is or becomes generally available to the public other than as
a result of a disclosure by the CONSULTANT in breach of this Agreement. In the
event that the CONSULTANT receives a request to disclose all or any part of the
Confidential Information under the terms of a valid and effective subpoena or
order issued by a court of competent jurisdiction the CONSULTANT agrees to
immediately notify the COMPANY of the existence, terms and circumstances
surrounding such a request. The COMPANY agrees to assume, at its sole charge and
expense, any costs that are the direct result of actions taken at the direction
or request of the COMPANY relating to such request (and, if any payments are
made by the CONSULTANT, to promptly reimburse the CONSULTANT for such payments),
including any fees and disbursements to legal counsel that the CONSULTANT
incurs.

 

4.3       No Unfair Use by CONSULTANT. The CONSULTANT promises and agrees that
the CONSULTANT (which shall include his employees, advisors, consultants,
contractors and affiliates) shall not misuse, misappropriate, or disclose in any
way to any person or entity any of the COMPANY’s Confidential Information,
either directly or indirectly, nor will the CONSULTANT use the Confidential
Information in any way or at any time except as required in the course of the
CONSULTANT’s business relationship with the COMPANY. The CONSULTANT agrees that
the sale or unauthorized use or disclosure of any of the COMPANY’s Confidential
Information constitutes unfair competition. The CONSULTANT promises and agrees
not to engage in any unfair competition with the COMPANY and will take measures
that are appropriate to prevent his employees, contractors or affiliates from
engaging in unfair competition with the COMPANY.

 

Page 2 –Consulting Agreement – Andrew Lee And Clearsign

 

 

4.4       Obligations Survive Agreement. The CONSULTANT’s obligations under this
Section 4 shall survive the expiration or termination of this Agreement.

 

5.       Termination.

 

5.1       Termination on Default. Should either party default in the performance
of this Agreement or materially breach any of its provisions, the non-breaching
party may terminate this Agreement by giving written notification to the
breaching party. Termination shall be effective immediately on receipt of said
notice. For purposes of this Section 5.1, material breaches of this Agreement
shall include, but not be limited to, (i) the failure by the COMPANY to pay the
compensation set forth in Section 3 above; (ii) the willful breach or habitual
neglect by the CONSULTANT of the duties which he is required to perform under
the terms of this Agreement; (iii) the CONSULTANT’s commission of acts of
dishonesty, fraud, or misrepresentation; (iv) the failure by the CONSULTANT to
conform to all laws and regulations governing the CONSULTANT’s duties under this
Agreement; or (v) the commission by the CONSULTANT of any act that tends to
bring the COMPANY into public scandal or which will reflect unfavorably on the
reputation of the COMPANY.

 

5.2       Automatic Termination. This Agreement terminates automatically on the
death or disability of the CONSULTANT, provided that as a result of the
disability the CONSULTANT is no longer able to perform the Services required by
this Agreement for a period of at least 30 days.

 

5.3       Return of COMPANY Property. Upon the termination or expiration of this
Agreement, the CONSULTANT (which shall include his employees, advisors,
consultants, contractors and affiliates) shall immediately transfer to the
COMPANY all files (including, but not limited to, electronic files), records,
documents, drawings, specifications, equipment and similar items in his
possession or the possession of CONSULTANT’s contractors relating to the
business of the COMPANY or its Confidential Information (including the work
product of the CONSULTANT created pursuant to this Agreement).

 

6.       Status of CONSULTANT. The CONSULTANT understands and agrees that
neither he nor his employees are employees of the COMPANY and that neither he
nor his employees shall be entitled to receive employee benefits from the
COMPANY, including, but not limited to, sick leave, vacation, retirement or
death benefits. The CONSULTANT shall be responsible for providing, at the
CONSULTANT’s expense and in the CONSULTANT’s name, disability, worker’s
compensation or other insurance as well as licenses and permits usual or
necessary for conducting the Services hereunder. Furthermore, the CONSULTANT
shall pay, when and as due, any and all taxes incurred as a result of the
CONSULTANT’s compensation hereunder, including estimated taxes, and shall
provide the COMPANY with proof of said payments, upon demand. The CONSULTANT
hereby agrees to indemnify the COMPANY for any claims, losses, costs, fees,
liabilities, damages or injuries suffered by the COMPANY arising out of the
CONSULTANT’s breach of this Section 6.

 

7.       Representations by CONSULTANT . The CONSULTANT represents that the
CONSULTANT has the qualifications and ability to perform the Services in a
professional manner, without the advice, control, or supervision of the COMPANY.
The CONSULTANT also represents that he will promptly provide an executed Form
W-9 to the COMPANY.

 

Page 3 –Consulting Agreement – Andrew Lee And Clearsign

 

 

8.        Indemnification of Consultant.  Except as otherwise specifically
provided in this Agreement, all of the provisions of the Indemnity Agreement
dated March 7, 2012 (Exhibit C) shall continue in full force and effect
regarding the Company and Consultant.

 

9.       Notices. Unless otherwise specifically provided in this Agreement, all
notices or other communications (collectively and severally called “Notices”)
required or permitted to be given under this Agreement, shall be in writing, and
shall be given by: (A) personal delivery (which form of Notice shall be deemed
to have been given upon delivery), (B) by telegraph or by private
airborne/overnight delivery service (which forms of Notice shall be deemed to
have been given upon confirmed delivery by the delivery agency), or (C) by
electronic (including e-mail) or facsimile or telephonic transmission, provided
the receiving party has a compatible device or confirms receipt thereof (which
forms of Notice shall be deemed delivered upon confirmed transmission or
confirmation of receipt). Notices shall be addressed to the addresses set forth
below, or to such other address as the receiving party shall have specified most
recently by like Notice, with a copy to the other party.

 

If to the COMPANY:

 

ClearSign Combustion Corporation

12870 Interurban Avenue South

Seattle, Washington 98168

Attn.: Chief Executive Officer

Facsimile No.: (206) 299-3553

E-Mail: steve.pirnat@clearsign.com

 

If to the CONSULTANT:

 

Andrew U. Lee

26029 SE 39th Way

Issaquah, WA 98029

E-Mail: andrewulee@gmail.com

 

10.     Choice of Law and Venue. This Agreement shall be governed according to
the laws of the state of Washington. Venue for any legal or equitable action
between the COMPANY and the CONSULTANT which relates to this Agreement shall be
in the county of King in the State of Washington.

 

11.      Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the Services to be rendered by the CONSULTANT to the COMPANY and contains all
of the covenants and agreements between the parties with respect to the Services
to be rendered by the CONSULTANT to the COMPANY in any manner whatsoever. Each
party to this agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein, and that no
other agreement, statement, or promise not contained in this Agreement shall be
valid or binding on either party.

 

Page 4 –Consulting Agreement – Andrew Lee And Clearsign

 

 

12.       Amendment/Waiver. Except as expressly provided otherwise herein,
neither this Agreement nor any of the terms, provisions, obligations or rights
contained herein, may be amended, modified, supplemented, augmented, rescinded,
discharged or terminated (other than by performance), except by a written
instrument or instruments signed by all of the parties to this Agreement. No
waiver of any breach of any term, provision or agreement contained herein, or of
the performance of any act or obligation under this Agreement, or of any
extension of time for performance of any such act or obligation, or of any right
granted under this Agreement, shall be effective and binding unless such waiver
shall be in a written instrument or instruments signed by each party claimed to
have given or consented to such waiver and each party affected by such waiver.

 

13.       Counterparts. This Agreement may be executed manually or by facsimile
signature in two or more counterparts, each of which shall be deemed an
original, and all of which together shall constitute but one and the same
instrument.

 

14.       Arbitration/Equitable Relief. The parties hereby agree that all
controversies, claims and matters of difference shall be resolved by binding
arbitration before JAMS located in Seattle, Washington according to the rules
and practices of JAMS from time-to-time in force; provided however that the
parties hereto reserve their rights to seek and obtain injunctive or other
equitable relief from a court of competent jurisdiction, without waiving the
right to compel such arbitration pursuant to this Section. The arbitrator shall
apply Washington law in rendering a decision. The CONSULTANT acknowledges that
irreparable injury will result to the COMPANY from the CONSULTANT’s violation of
any of the terms of Section 4 (Nondisclosure) of this Agreement. The CONSULTANT
expressly agrees that the COMPANY shall be entitled, in addition to damages and
any other remedies provided by law, to an injunction or other equitable remedy
respecting such violation or continued violation.

 

15.       Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
determined to be invalid, illegal or unenforceable under present or future laws
effective during the term of this Agreement, then and, in that event: (A) the
performance of the offending term or provision (but only to the extent its
application is invalid, illegal or unenforceable) shall be excused as if it had
never been incorporated into this Agreement, and, in lieu of such excused
provision, there shall be added a provision as similar in terms and amount to
such excused provision as may be possible and be legal, valid and enforceable,
and (B) the remaining part of this Agreement (including the application of the
offending term or provision to persons or circumstances other than those as to
which it is held invalid, illegal or unenforceable) shall not be affected
thereby and shall continue in full force and effect to the fullest extent
provided by law.

 

16.       Preparation of Agreement. It is acknowledged by each party that such
party either had separate and independent advice of counsel or the opportunity
to avail itself or himself of same. In light of these facts it is acknowledged
that no party shall be construed to be solely responsible for the drafting
hereof, and therefore any ambiguity shall not be construed against any party as
the alleged draftsman of this Agreement.

 

17.       No Assignment of Rights or Delegation of Duties by CONSULTANT;
COMPANY’s Right to Assign. The CONSULTANT’s rights and benefits under this
Agreement are personal to him and therefore no such right or benefit shall be
subject to voluntary or involuntary alienation, assignment or transfer. The
COMPANY may assign its rights and delegate its obligations under this Agreement
to any other person or entity.

 

18.       Electronically Transmitted Documents. If a copy or counterpart of this
Agreement is originally executed and such copy or counterpart is thereafter
transmitted electronically by facsimile or similar device, such facsimile
document shall for all purposes be treated as if manually signed by the party
whose facsimile signature appears.

 

[signatures appear on next page]

 

Page 5 –Consulting Agreement – Andrew Lee And Clearsign

 

 

WHEREFORE, the parties have executed this Agreement on the date first written
above.

 

  “CONSULTANT”         By:       Andrew U. Lee         “COMPANY”       ClearSign
Combustion Corporation         By:       Stephen E. Pirnat     Chairman & Chief
Executive Officer

 

Page 6 –Consulting Agreement – Andrew Lee And Clearsign

 

 

EXHIBIT A

 

DUTIES OF CONSULTANT

 

At the direction of the Company’s President, Consultant shall 1) assist the
Company with the transition of the Consultant’s former duties and
responsibilities to the successor Business Development executive and 2) advise
the Company periodically on matters pertaining to business development.  At the
outset of this Agreement, it is anticipated the services of the Consultant shall
include:

 

·Assistance as requested to the new Business Development executive including
account coordination, business history, advice, and contact communications.

·Assist as appropriate in opening, developing, and expanding European and Asian
markets including preparing business plans, market research, and participating
in negotiations as requested for specific market opportunities.

·Assist in working with environmental regulators to establish Company technology
as Best Available Control Technology. 

  

COMPENSATION OF CONSULTANT

 

CONSULTANT to be paid an hourly rate of $200.00 per hour payable within thirty
(30) days of presentation of an invoice detailing hours worked and expenses, if
any.

 

Further, CONSULTANT will have the option to purchase the personal computer he
used while an employee for the fair market value as determined in the sole
discretion of the COMPANY.

 

Page 7 –Consulting Agreement – Andrew Lee And Clearsign

 

 

EXHIBIT B

 

Confidentiality and Proprietary Rights Agreement

executed by Andrew U. Lee on June 27, 2012

 

Page 8 –Consulting Agreement – Andrew Lee And Clearsign

 

 

Confidentiality and Proprietary Rights Agreement

 

I, the undersigned employee or consultant, enter into this Confidentiality and
Proprietary Rights Agreement (Agreement) with ClearSign Combustion Corporation
(Company). This Agreement is effective immediately.

 

Company has researched, compiled and developed certain proprietary data,
including, but not limited to customer information, trade secrets, and other
information which is not generally disclosed by Company to the public. In the
course of my employment or consulting relationship with Company, I may acquire
knowledge (both orally and in writing) relating to confidential affairs of
Company and confidential, proprietary, and trade secret information. In
consideration of my employment or consulting relationship, and Company ‘s time,
effort and resources devoted to my training and briefing, and my access to
Confidential Information (defined below) that will assist me in performing my
duties, I agree as follows:

 

Confidential Information. “Confidential Information” is proprietary data that
has been researched, compiled, developed and/or maintained by Company, and which
is not generally known within the industry. Confidential Information includes,
but is not limited to, information, ideas, knowledge, data, or know-how related
to products, processes, software, designs, formulae, tests, research, business
and/or marketing plans and strategies, costs, profits, pricing, personnel and
financial information, capitalization and other corporate data and information,
and information about or obtained from customers, authors, suppliers,
consultants, licensees, or affiliates. Confidential Information also includes
information Company has received from third parties in confidence.

 

Use and Disclosure Restrictions. I will not use or disclose Confidential
Information, in any form, for any purpose, except in the course of and for the
purposes of my employment or consulting relationship with Company and in
compliance with insider trading and information laws, rules, and regulations.

 

Ownership of Information. I will obtain no right, title or interest in the
Confidential Information, or any related information or data. The Confidential
Information and related information shall remain the sole property of Company.

 

Return of Information. I will return all Confidential Information, including all
copies in any form, to Company immediately upon termination of my employment or
consulting relationship with Company, or earlier upon request of Company.

 

Return of Property. In the course of my employment or consulting relationship
with Company, I may be provided with equipment, supplies, keys, credits cards,
software, and other property for business use (collectively, “Company
Property”). I will return all Company Property immediately upon termination of
my employment or consulting relationship with Company, or otherwise immediately
on Company’s request.

 

Page 9 –Consulting Agreement – Andrew Lee And Clearsign

 

 

Assignment of Inventions.

 

“Inventions” means ideas, improvements, designs, processes, formulas,
techniques, authored works (whether software or other forms), and/or discoveries
related to the use of electric and/or magnetic fields in flames, furnaces, and
combustion systems, including the Company’s Electrodynamic Combustion Control™
technology, whether or not reduced to writing, and whether or not patentable or
copyrightable.

 

“Covered Work” means Inventions conceived by me (alone or with others) or that
are developed in whole or in part on Company time as an employee or consultant,
or in whole or in part using Company’s equipment, supplies, or facilities, or
that depend for their effectiveness on, or incorporate, Confidential
Information. An Invention I conceive or develop on Company time is Covered Work
whether or not my activities occur (i) on or off the premises, (ii) before,
during or after normal working hours, or (iii) within or without the scope of
work assigned to me.

 

Assignment. I understand that Covered Work is work made for hire and, in any
case, owned exclusively by Company. To the extent any such Covered Work does not
qualify as work made for hire, I hereby assign to Company all worldwide right,
title and interest to all such Covered Work, whenever made. I hereby waive any
rights and claims I may have in any jurisdiction to any moral rights of “droit
moral” with respect to any Covered Work and confirm that Company has the right
to make, have made, and own enhancements, derivative works, and other
modifications to Covered Work.

 

Reporting. I agree to inform an officer of Company if I intend to incorporate
into Company’s products or technology or otherwise use for Company’s benefit any
Invention I made that I believe is not a Covered Work. If I fail to inform an
officer of Company prior to such use of an Invention I made, I hereby grant to
company a non-exclusive, unlimited, perpetual, irrevocable, worldwide,
royalty-free right and license to use such Invention in connection with
Company’s business and in its sole discretion.

 

Exceptions. Except as provided in section 3(d), this section 3 does not apply to
any Invention I made that predates my employment or consulting relationship with
Company and which is identified on Exhibit A to this Agreement. This section 3
also does not apply to any invention for which no equipment, supplies,
facilities, or trade secret information of Company was used and which was
developed entirely on my own time, unless (i) the invention relates directly to
the business of Company, or to Company’s actual or demonstrably anticipated
research or development, or (ii) the invention results from any work I performed
for Company.

 

Cooperation. I will reveal promptly all information relating to Inventions and
Covered Work to an appropriate officer of the Company, including apprising such
officer of the status of the items described in Exhibit A. At Company’s expense,
and for no additional compensation, I will cooperate fully and promptly with
Company and execute such documents as may be requested if Company desires to
seek, document, enhance, or defend Company’s ownership, copyright, patent,
trademark, or other intellectual property protection relating to any Covered
Work, even after I no longer work for Company. I appoint Company (and its
authorized agents) as my agent and attorney-in-fact for the following limited
purposes: to take any action to obtain patents, copyrights, or other kinds of
legal protection in Covered Works; to assign those rights to Company; and to
protect those rights from infringement. This appointment and power of attorney
are irrevocable. Any action taken by Company under this power of attorney will
have the same legal effect as if I did it myself.

 

Page 10 –Consulting Agreement – Andrew Lee And Clearsign

 

 

No Violation of Contract. My acceptance of an employment or consulting
relationship with Company does not violate any contractual obligations I owe to
any third party. I will not use or disclose to Company confidential information
or trade secrets of any third party without that party’s consent. I acknowledge
that Company wishes me to abide strictly by the terms of valid and enforceable
obligations I have to prior employers or clients, and that I am to inform an
appropriate officer of the Company whenever I believe a task I am to perform for
the Company would put my ability to abide by those obligations at risk.

 

Employment. If I am an employee, I will devote my full time and attention to the
transaction of Company’s business while I am employed by Company. Nothing in
this Agreement creates an employment contract for a specific term or otherwise
alters the at-will nature of my employment with Company. Either party may
terminate the employment relationship at any time, for any reason, with or
without prior notice.

 

Conflict of Interest. While I am employed by or consulting for Company, I will
not work, directly or indirectly, for any company which competes with Company,
nor will I solicit Company customers, potential customers or contacts for the
purpose of selling products or services for any person or entity other than
Company.

 

Non-solicitation. For one year after my employment or consulting relationship
with Company terminates, regardless of the reason for termination, I will not
(a) directly solicit business from any person or entity which then is or was a
Company customer, client or prospect during the twelve (12) months prior to
termination, (b) induce any such person or entity to cease or reduce their
business relationship with Company; (c) induce any person to leave the
employment of Company; or (d) directly or indirectly hire or use the services of
any Company employee unless I obtain Company’s written consent. I will not aid
others in doing anything I am prohibited from doing myself under this paragraph,
whether as an employee, officer, director, shareholder, partner, consultant or
otherwise. For purposes of this paragraph, the term “solicit” includes (i)
responding to requests for proposals and invitations for bids, (ii) initiating
contacts with customers, clients, or prospects of Company for the purpose of
advising them that I no longer am employed by or consulting for Company and am
available for work which is competitive with the services offered by Company,
and (iii) participating in joint ventures or acting as a consultant or
subcontractor or employee of others who directly solicit business prohibited by
this Agreement. The term “Company employee” includes any then current employee
of Company or any person who has left the employ of Company within the then
previous six (6) months. The terms “Company client” and “Company customer”
include any parent corporation, subsidiary corporation, affiliate corporation or
partner or joint venture of a client or customer. “Company prospect” means any
person or entity to whom Company has submitted a bid or proposal within the then
immediately preceding six (6) months.

 

Page 11 –Consulting Agreement – Andrew Lee And Clearsign

 

 

Noncompetition. For one year following termination of my employment for any
reason, I will not directly Compete (defined below) with Company anywhere
Company is doing or has plans to do business, nor will I engage in any other
activity which would conflict with the Company’s business, or interfere with my
obligations to the Company. “Compete” means directly: (i) have any financial
interest in, (ii) join, operate, control or participate in, or be connected as
an officer, employee, agent, independent contractor, partner, principal or
shareholder with (except as holder of not more than five percent (5%) of the
outstanding stock of any class of a corporation, the stock of which is actively
publicly traded) or (iii) provide services in any capacity to those
participating in the ownership, management, operation or control of, and/or (iv)
act as a consultant or subcontractor to, a Competitive Business (defined below).
“Competitive Business” means any corporation, proprietorship, association or
other entity or person engaged in the sale, production and/or development of
products or the rendering of services of a kind similar to or competitive with
that sold, produced, developed or rendered by Company as of the date my
employment or consulting relationship terminates. Currently, the Company
believes that it and its Electrodynamic Combustion Control™ technology have no
competitors.

 

Continuation of Obligations. Except to the extent this Agreement provides
otherwise, the restrictions of and my obligations under this Agreement will
continue after my employment or consulting relationship terminates, regardless
of the reason for termination. Upon termination of my employment or consulting
relationship, I agree to execute and deliver to Company the Termination
Certification in the form attached as Exhibit B to this Agreement.

 

Consent to Injunction. I acknowledge that Company would suffer irreparable harm
for which monetary damages alone would not adequately compensate Company if I
breached this Agreement. For that reason, I agree Company shall be entitled to
injunctive relief to enjoin any breach or threatened breach of this Agreement,
in addition to any other available remedies.

 

Governing Law and Jurisdiction. This Agreement shall be interpreted and enforced
in accordance with the laws of the State of Washington, without regard to
conflict of law principles. The exclusive jurisdiction for any action to
interpret or enforce this Agreement shall be State of Washington.

 

Attorney Fees. In the event of any suit, action or arbitration to interpret or
enforce this Agreement, the prevailing party shall be entitled to its attorney
fees, costs, and out-of-pocket expenses, at trial and on appeal.

 

Page 12 –Consulting Agreement – Andrew Lee And Clearsign

 

 

Waiver. Company’s failure to demand strict performance of any provision of this
Agreement shall not constitute a waiver of any provision, term, covenant, or
condition of this Agreement or the right to demand strict performance in the
future.

 

Successors and Assigns. This Agreement shall be binding upon my heirs,
executors, administrators or other legal representatives and may be assigned and
enforced by Company, its successors and assigns. As used in this Agreement, the
term “Company” shall include Company, its subsidiaries, subdivisions, and
affiliates.

 

Entire Agreement. This Agreement and any confidentiality, nonsolicitation,
and/or noncompetition agreement I entered into with Company or any predecessor
company acquired by or affiliated with Company, constitute the entire agreement
of Company and me with respect to the subject matter of this Agreement. Each of
the rights, obligations and remedies provided for in these agreements shall be
cumulative.

 

Severability and Enforcement. The parties agree that any provision of this
Agreement or its application that is held invalid shall be modified as necessary
to render it valid and enforceable. If any provision of this Agreement or its
application is held invalid and cannot be modified to render it valid and
enforceable, the invalidity shall not affect other obligations, provisions, or
applications of this Agreement which can be given effect without the invalid
provisions or applications.

 

Opportunity for Review. I acknowledge that I have carefully read the foregoing
Agreement, understand its contents, and signed it voluntarily.

 

Print Name: Andrew U. Lee  

 

Check one:

þEmployee

¨Consultant

 

Signature  /s/ Andrew U. Lee         Date:  06/27/2012  

 

Page 13 –Consulting Agreement – Andrew Lee And Clearsign

 

  

EXHIBIT C

 

Indemnification Agreement

executed by ClearSign Combustion Corporation

and its Indemnitee, Andrew U. Lee,

on March 7, 2012

 

 

 

  

CLEARSIGN COMBUSTION CORPORATION

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT is entered into, effective as of March 7, 2012 by
and between ClearSign Combustion Corporation, a Washington corporation (the
“Company”), and Andrew U. Lee (“Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

 

WHEREAS, Indemnitee is a director and/or officer of the Company; and

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued and effective
service to the Company, and in order to induce Indemnitee to provide services to
the Company as a director and/or officer, the Company wishes to provide in this
Agreement for the indemnification of and advance of expenses to Indemnitee to
the fullest extent (whether partial or complete) permitted by Washington state
law and as set forth in this Agreement, and, to the extent insurance is
maintained, for the coverage of Indemnitee under the Company’s director and
officer liability insurance policies.

 

NOW, THEREFORE, in consideration of the above premises and of Indemnitee’s
continued service to the Company, and intending to be legally bound hereby, the
parties agree as follows:

 

1.Certain Definitions.

 

(a)“Board” means the board of directors of the Company.

 

 

 

  

(b)“Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Act”)), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company (collectively
“excluded persons”), is or becomes the “Beneficial Owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing 30% or more of the total voting power represented by the Company’s
then outstanding Voting Securities, or (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board and
any new director whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board, or (iii) a
merger or consolidation in which the Company is not the surviving corporation
(other than a merger or consolidation with a wholly-owned subsidiary, a
reincorporation of the Company in a different jurisdiction, or other transaction
in which there is no substantial change in the shareholders of the Company or
their relative stock holdings), or (iv) a merger in which the Company is the
surviving corporation but after which the shareholders of the Company
immediately prior to such merger (other than any shareholder that merges, or
which owns or controls another corporation that merges with the Company in such
merger) cease to own their shares or other equity interest in the Company, or
(v) in the event of a dissolution or liquidation of the Company, or (vi) the
sale or disposition (in one transaction or a series of transactions) of all or
substantially all of the Company’s assets, or (vii) the acquisition, sale, or
transfer of more than 50% of the outstanding shares of the Company by tender
offer or similar transaction.

 

(c)“Company” shall include, in addition to the Company named in this Agreement,
any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger with the Company, which constituent
corporation, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, employees or agents.  For
purposes of this Agreement, references to “other enterprises” shall include
employee benefit plans; and references to “serving at the request of the
Company” shall include any service as a director, officer, employee or agent of
the Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan or its
participants or beneficiaries; and if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan, Indemnitee shall be deemed to
have acted in a manner “not opposed to the best interests” of the Company as
referred to in this Agreement.

 

(d)“Expenses” mean any expense, liability, or loss, including attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments, or other charges imposed thereon, and
any federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, paid or incurred in
connection with investigating, defending, being a witness in, or participating
in (including on appeal), or preparing for any of the foregoing in, any
Proceeding relating to any Indemnifiable Event.

 

(e)“Indemnifiable Event” means any event or occurrence that takes place either
prior to or after the effective date of this Agreement, relating to the fact
that Indemnitee is or was a director or an officer of the Company, or while a
director or officer is or was serving at the request of the Company as a
director, officer, employee, trustee, agent, or fiduciary of another foreign or
domestic corporation, partnership, joint venture, employee benefit plan, trust,
or other enterprise, or was a director, officer, employee, or agent of a foreign
or domestic corporation that was a predecessor corporation of the Company or of
another enterprise at the request of such predecessor corporation, or related to
anything done or not done by Indemnitee in any such capacity.

 

 

 

  

(f)“Independent Counsel” means the person or body appointed in connection with
Section 3.

 

(g)“Potential Change in Control” shall be deemed to have occurred if (i) the
Company enters into an agreement or arrangement, the consummation of which would
result in the occurrence of a Change in Control, (ii) any person (including the
Company) publicly announces an intention to take or to consider taking actions
that, if consummated, would constitute a Change in Control, (iii) any person
(other than an Excluded Person) who is or becomes the Beneficial Owner, directly
or indirectly, of securities of the Company representing 10% or more of the
combined voting power of the Company’s then outstanding Voting Securities,
increases his beneficial ownership of such securities by 5% or more over the
percentage so owned by such person on the date hereof, or (iv) the Board adopts
a resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.

 

(h)“Proceeding” means (i) any threatened, pending, or complete action, suit, or
proceeding, whether civil, criminal, administrative, investigative, or other, or
(ii) any inquiry, hearing, or investigation, whether conducted by the Company or
any other party, that Indemnitee in good faith believes might lead to the
institution of any such action, or proceeding.

 

(i)“Reviewing Party” means the person or body appointed in accordance with
Section 3.

 

(j)“Voting Securities” means any securities of the Company that vote generally
in the election of directors.

 

2.Agreement to Indemnify.

 

(a)       General Agreement. In the event Indemnitee was, is, or becomes a party
to or witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from and
against any and all Expenses to the fullest extent permitted by law, as the same
exists or may hereafter be amended or interpreted (but in the case of any such
amendment or interpretation, only to the extent that such amendment or
interpretation permits the Company to provide broader indemnification rights
than were permitted prior thereto).

 

(b)       Limitations on Indemnification. Indemnification shall be provided to
any Indemnitee to the fullest extent permitted by the Revised Code of Washington
(“RCW”). Accordingly, the RCW substantially provides the following limitations,
which shall apply to any indemnification provided under this Agreement:

 

 

 

  

(1)A corporation may not indemnify a director unless approved in the specific
case after a determination has been made that indemnification of the director is
permissible in the circumstances because the director has met the applicable
Standard of Conduct (defined below).

 

(2)The determination shall be made:

 

(a)    by the board of directors by majority vote of a quorum consisting of
directors not at the time parties to the Proceeding;


 

(b)    if a quorum cannot be obtained under (a) above, by majority vote of a
committee duly designated by the Board, in which designation directors who are
parties may participate, consisting solely of two or more directors not at the
time parties to the Proceeding;

 

(c)    by special legal counsel:

 

(i)selected by the Board or its committee in the manner prescribed in (a) or (b)
of this subsection; or

 

(ii)if a quorum of the Board cannot be obtained under (a) of this subsection and
a committee cannot be designated under (b) of this subsection, selected by
majority vote of the full Board, in which selection directors who are parties
may participate; or

 

(d)   by the shareholders, but shares owned by or voted under the control of
directors who are at the time parties to the Proceeding may not be voted on the
determination.

 

An individual shall be deemed to have met the “Standard of Conduct”, and the
Company may indemnify an individual made a party to a proceeding because the
individual is or was a director and/or officer against liability incurred in the
proceeding if:

 

(a)the individual acted in good faith; and

 

(b)the individual reasonably believed:

 

(i)in the case of conduct in the individual’s official capacity with the
Company, that the individual’s conduct was in its best interests; and

 

(ii)in all other cases, that the individual’s conduct was at least not opposed
to its best interests; and

 

 

 

 

(c)    in the case of any criminal proceeding, the individual had no reasonable
cause to believe the individual’s conduct was unlawful.

 

Notwithstanding the foregoing, the Company may not indemnify a director and/or
officer:

 

(a)    in connection with a proceeding by or in the right of the Company in
which the director was adjudged liable to the Company; or

 

(b)   in connection with any other proceeding charging improper personal benefit
to the director, whether or not involving action in the director’s official
capacity, in which the director was adjudged liable on the basis that personal
benefit was improperly received by the director.

 

Indemnification permitted under this Section in connection with a proceeding by
or in the right of the Company is limited to reasonable expenses incurred in
connection with the proceeding.

 

(c)        Initiation of Proceeding. Notwithstanding anything in this Agreement
to the contrary, Indemnitee shall not be entitled to indemnification pursuant to
this Agreement in connection with any Proceeding initiated by Indemnitee against
the Company or any director or officer of the Company unless (i) the Company has
joined in or the Board has consented to the initiation of such Proceeding, (ii)
the Proceeding is one to enforce indemnification rights under Section 5, or
(iii) the Proceeding is instituted after a Change in Control and Independent
Counsel has approved its initiation.

 

(d)        Expense Advances. If so requested by Indemnitee, the Company shall
advance (within ten business days of such request) any and all Expenses to
Indemnitee (an “Expense Advance”); provided that such request shall be
accompanied by reasonable evidence of the expenses incurred by Indemnitee and
that, if and to the extent that the Reviewing Party determines that Indemnitee
would not be permitted to be so indemnified under applicable law, the Company
shall be entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse
the Company) for all such amounts theretofore paid. If Indemnitee has commenced
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, as provided in
Section 4, any determination made by the Reviewing Party that Indemnitee would
not be permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or have lapsed).

 

(e)        Mandatory Indemnification. Notwithstanding any other provision of
this Agreement (other than Section 2(f) below), to the extent that Indemnitee
has been successful on the merits in defense of any Proceeding relating in whole
or in part to an Indemnifiable Event or in defense of any issue or matter
therein, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.

 

 

 

 

(f)        Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

 

(g)        Other Exceptions to Indemnification. No indemnification pursuant to
this Agreement shall be paid by the Company on account of:

 



(i)any Proceeding in which judgment is rendered against Indemnitee for an
accounting of profits made from the purchase or sale by Indemnitee of securities
of the Company pursuant to the provisions of Section 16(b) of the Act, as
amended, or any similar statute;

 

(ii)any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); or

 

(iii)expenses or liabilities of any type whatsoever (including, but not limited
to, judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) which have been paid directly to Indemnitee by an insurance carrier
under the D&O Liability Insurance (defined below) policy maintained by the
Company.

 

(h)        Mutual Acknowledgement. Both the Company and Indemnitee acknowledge
that in certain instances Federal law or applicable public policy may prohibit
the Company from indemnifying its directors, officers and employees under this
Agreement or otherwise.  Indemnitee understands and acknowledges that the
Company may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.

 

 

 

 

3.       Reviewing Party. Prior to any Change in Control, the Reviewing Party
shall be any appropriate person or body consisting of a member or members of the
Board or any other person or body appointed by the Board who is not a party to
the particular Proceeding with respect to which Indemnitee is seeking
indemnification; after a Change in Control, the Reviewing Party shall be the
Independent Counsel referred to below. With respect to all matters arising after
a Change in Control (other than a Change in Control approved by a majority of
the directors on the Board who were directors immediately prior to such Change
in Control) concerning the rights of Indemnitee to indemnity payments and
Expense Advances under this Agreement or any other agreement or under applicable
law or the Company’s Amended and Restated Certificate of Incorporation or bylaws
now or hereafter in effect relating to indemnification for Indemnifiable Events,
the Company shall seek legal advice only from Independent Counsel selected by
Indemnitee and approved by the Company and who has not otherwise performed
services for the Company or the Indemnitee (other than in connection with
indemnification matters) within the last five years. The Independent Counsel
shall not include any person who, under the applicable standards of professional
conduct then prevailing would have a conflict of interest in representing either
the Company or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement. Such counsel, among other things, shall render its written
opinion to the Company and Indemnitee as to whether and to what extent the
Indemnitee should be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the Independent Counsel and to
indemnify fully such counsel against any and all expenses (including attorney’s
fees), claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the engagement of Independent Counsel pursuant hereto.

 

4.       Indemnification Process and Appeal.

 

(a)        Suit To Enforce Rights. Regardless of any action by the Reviewing
Party, if Indemnitee has not received full indemnification within 60 days after
making a request in accordance with Section 2(d), Indemnitee shall have the
right to enforce its indemnification rights under this Agreement by commencing
litigation, in any appropriate court having subject matter jurisdiction thereof
and in which venue is proper, seeking an initial determination by the court or
challenging any determination by the Reviewing Party or any aspect thereof,
provided, however, that such 60-day period shall be extended for reasonable
time, not to exceed another 60 days, if the reviewing party in good faith
requires additional time for the obtaining or evaluating of documentation and
information relating thereto. The Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
not challenged by the Indemnitee shall be binding on the Company and Indemnitee.
The remedy provided for in this Section 4 shall be in addition to any other
remedies available to Indemnitee in law or equity.

 

(b)        Defense to Indemnification, Burden of Proof, and Presumptions. It
shall be a defense to any action brought by Indemnitee against the Company to
enforce this Agreement (other than an action brought to enforce a claim for
Expenses incurred in defending a Proceeding in advance of its final disposition
where the required undertaking has been tendered to the Company) that is not
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed. In connection with any such action or any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proving such a defense or determination
shall be on the Company. Neither the failure of the Reviewing Party or the
Company (including its Board, independent legal counsel, or its shareholders) to
have made a determination prior to the commencement of such action by Indemnitee
that indemnification of the claimant is proper under the circumstances because
Indemnitee has met the Standard of Conduct set forth herein and under applicable
law, nor an actual determination by the Reviewing Party or Company (including
its Board, independent legal counsel, or its shareholders) that the Indemnitee
had not met such applicable Standard of Conduct, shall be a defense to the
action or create a presumption that the Indemnitee has not met the applicable
Standard of Conduct. For purposes of this Agreement, the termination of any
claim, action, suit, or proceeding, by judgment, order, settlement (whether with
or without court approval), conviction, or upon a plea of nolo contendere, or
its equivalent shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

 

 

 

 

5.        Indemnification for Expenses Incurred in Enforcing Rights. The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten business days of such request), advance such
Expenses to Indemnitee, that are incurred by Indemnitee in connection with any
claim asserted against or covered action brought by Indemnitee for (i)
indemnification of Expenses or Expense Advances by the Company under this
Agreement or any other agreement or under applicable law or the Company’s
Amended and Restated Certificate of Incorporation or bylaws now or hereafter in
effect relating to indemnification for Indemnifiable Events, and or (ii)
recovery under directors’ and officers’ liability insurance policies maintained
by the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, Expense Advances, or

insurance recovery, as the case may be.

 

6.       Notification and Defense of Proceeding.

 

(a)        Notice. Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee shall, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof, but the omission so to notify the Company will not
relieve the Company from any liability that it may have to Indemnitee, except as
provided in Section 6(c).

 

(b)        Defense. With respect to any Proceeding as to which Indemnitee
notifies the Company of the commencement thereof, the Company shall be entitled
to participate in the Proceeding at its own expense and except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel reasonably satisfactory to Indemnitee. After notice from
the Company to Indemnitee of its election to assume the defense of any
Proceeding, the Company shall not be liable to Indemnitee under this Agreement
or otherwise for any Expenses subsequently incurred by Indemnitee in connection
with the defense of such Proceeding other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ his or
her own legal counsel in such Proceeding, but all Expenses related thereto
incurred after notice from the Company of its assumption of the defense shall be
at Indemnitee’s expense unless: (i) the employment of legal counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee has reasonably
determined that there may be a conflict of interest between Indemnitee and the
Company in the defense of the Proceeding, (iii) after a Change in Control, the
employment of counsel by Indemnitee has been approved by the Independent
Counsel, or (iv) the Company shall not in fact have employed counsel to assume
the defense of such Proceeding, in each of which case all Expenses of the
Proceeding shall be borne by the Company. The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company or
as to which Indemnitee shall have made the determination provided for in (ii)
above.

 

 

 

 

(c)        Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent, provided,
however, that if a Change in Control has occurred, the Company shall be liable
for indemnification of Indemnitee for amounts paid in settlement if the
Independent Counsel has approved the settlement. The Company shall not settle
any Proceeding in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent. The Company shall not be liable
to indemnify the Indemnitee under this Agreement with regard to any judicial
award if the Company was not given a reasonable and timely opportunity, at its
expense, to participate in the defense of such action; the Company’s liability
hereunder shall not be excused if participation in the Proceeding by the Company
was barred by this Agreement.

 

7.        Non-Exclusivity. The rights of Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company’s Amended and
Restated Certificate of Incorporation, bylaws, applicable law, or otherwise. To
the extent that a change in applicable law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the Company’s Amended and Restated Certificate of Incorporation,
bylaws, applicable law, or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.

 

8.       Directors and Officers Liability Insurance.

 

(a)  The Company shall obtain and maintain a policy or policies of insurance
(“D&O Liability Insurance”) with reputable insurance companies providing
liability insurance for directors and officers of the Company in their
capacities as such (and for any capacity in which any director or officer of the
Company serves any other person or entity at the request of the Company), in
respect of acts or omissions occurring while serving in such capacity, on terms
with respect to coverage and amount (including with respect to the payment of
expenses) no less favorable than those of such policy in effect on the date
hereof except for any changes approved by the Board of Directors of the Company.

 

(b)  Indemnitee shall be covered by the Company’s D&O Liability Insurance
policies as in effect from time to time in accordance with the applicable terms
to the maximum extent of the coverage available for any other director or
officer under such policies. The Company shall, promptly after receiving notice
of a Proceeding as to which Indemnitee is a party or a participant (as a witness
or otherwise), give notice of such proceeding to the insurers under the
Company’s D&O Liability Insurance policies in accordance with the procedures set
forth in the respective policies. The Company shall thereafter take all
necessary or desirable actions to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies. The failure or refusal of any such insurer to
pay any such amount shall not affect or impair the obligations of the Company
under this Agreement.

 

(c)  Upon request by Indemnitee, the Company shall provide to Indemnitee copies
of the D&O Liability Insurance policies as in effect from time to time. The
Company shall promptly notify Indemnitee of any material changes in such
insurance coverage.

 

 

 

 

9.       Amendment of this Agreement. No supplement, modification, or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall
operate as a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver. Except as specifically
provided herein, no failure to exercise or any delay in exercising any right or
remedy hereunder shall constitute a waiver thereof.

 

10.       Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

 

11.        No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise received payment (under any
insurance policy, bylaw, or otherwise) of the amounts otherwise indemnifiable
hereunder.

 

12.        Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, and personal and legal
representatives. The indemnification provided under this Agreement shall
continue as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity pertaining to an Indemnifiable Event even though he or she
may have ceased to serve in such capacity at the time of any Proceeding.

 

13.        Severability. If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of this Agreement containing any provision held to be invalid, void, or
otherwise unenforceable, that is not itself invalid, void, or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, void, or unenforceable.

 

14.        Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Washington applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

 

15.        Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:

 

 

 

 

ClearSign Combustion Corporation

12870 Interurban Avenue South

Seattle, Washington 98168

Fax: (206) 673-4848

Attn: Chief Executive Officer

 

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of delivery or on the third business day after
mailing.

 

16.        Entire Agreement. Subject to the provisions of Section 2(a), this
Agreement sets forth the entire understanding between the parties hereto and
supersedes and merges all previous written and oral negotiations, commitments,
understandings and agreements relating to the subject matter hereof between the
parties hereto.

 

17.        Retroactivity. This Agreement shall be deemed to have been in effect
during all periods that Indemnitee was a director and/or officer of the Company,
regardless of the date of this Agreement.

 

18.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Indemnification Agreement as of the day specified above.

 

COMPANY:           CLEARSIGN COMBUSTION CORPORATION             By: /s/Richard
F. Rutkowski       Richard F. Rutkowski       Chief Executive Officer        
INDEMNITEE:     Andrew U. Lee       Name of Indemnitee (print name)            
  /s/ Andrew U. Lee       Signature

 

 

